DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The Claim Objections towards Claims 8 and 11 are withdrawn as the claims have been amended. The Claim Objections towards Claims 12 is withdrawn as the examiner agrees with Applicant’s Statement.
Applicant's arguments filed 10/7/2021 with respect to 35 U.S.C. 101 have been fully considered but they are not persuasive. 
Applicant Argues: The claims are directed to more than just an abstract idea. Rather the claims are in the context of a system for which embodiments include a mobile terminal and a checkout machine. 
Examiner’s Response:  The examiner respectfully notes that the claims fall under Certain Methods of Human activity as the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  Further the examiner notes a mobile terminal and a checkout machine are noted to be generic computer components. Accordingly, the claim recites an abstract idea.
Applicant Argues: Further, the claims are integrated into a practical application using the hardware of a mobile terminal and a checkout machine according to embodiments. Moreover, the system according to embodiments provides practical advantages such as reducing the process 
Examiner’s Response:  The examiner respectfully disagrees. The examiner notes that the use of a mobile terminal and a checkout terminal are recited at a high-level of generality (i.e., as a generic processor and generic mobile terminal communicating information for a transaction).  The examiner notes inasmuch the steps performed by these elements amounts no more than mere instructions to apply the exception using a generic computer component.  Therefore these additional elements do not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea.  Further the examiner notes the use of a mobile terminal and a checkout terminal are found to be well‐understood, routine, and conventional activity/functions, as the examiner cited to King (US 8,849,706 B2) for evidence as King notes use of a portable scanner/kiosk (i.e., mobile device/checkout machine) for receiving information, see col. 2, lines 9-25.  Therefore the claim(s) are not patent eligible and the examiner finds this argument not persuasive.
Applicant's arguments filed 10/7/2021 with respect to 35 U.S.C. 103 have been fully considered but they are not persuasive. 
Applicant Argues:  The references applied in the rejection of the claims fail to disclose at least the features of claim 1 of "select, when receiving the payment instruction from the mobile  terminal not correlated with the charge instruction information, a payment mode for receiving  an input of data concerning payment," and "select, when receiving the payment instruction from the mobile terminal correlated with the charge instruction information, a charge mode  for receiving an input relating to charging of the electronic money."

The examiner notes that Kitlyar was shown to teach features of ...receiving the payment instruction from the mobile terminal not correlated with the charge instruction information, a payment ... for receiving an input of data concerning payment ([0031] - At 170, the shopper using personal shopping device 101 can process the transaction, using just personal shopping device 101), and ... receiving the payment instruction from the mobile terminal correlated with the charge instruction information, a charge ... for receiving an input relating to charging of the electronic money ([0031] - In one example, a shopper that has previously established a hold of funds on their selected method of payment does need to further present the method of payment and the transaction can be processed if within the transaction limit, e.g., the amount of funds on hold). The aforementioned payment instruction is received by a mobile terminal as per Kitlyar’s teaching.  The examiner sought to combine Gotanda to teach select, when receiving the payment instruction from the mobile terminal not correlated with the charge instruction information, a payment mode for receiving an input of data concerning payment (Gotanda, FIG. 10 and FIG. 11 – Please Select Payment Mode), and  select, when receiving the payment instruction from the mobile terminal correlated with the charge instruction information, a charge mode for receiving an input relating to charging of the electronic money (Gotanda, FIG. 10 and FIG. 11 – Please Select Payment Mode – Electronic Money).  The examiner agrees with the Applicant’s the Gotanda does show prompting payment mode to be selected, and further notes that Gotanda teaches these contempt of selection can be based on electronic money settlement from a storage medium contained in a mobile phone or smart phone, see [0004] and thus the settlement unit 
Applicant Argues:  Kitlyar and Gotanda further do not disclose the combination of features of independent claim 1 of “wherein the at least one processor is configured to: cause a charge selection screen to be displayed, the charge selection screen including: a notification message that an electronic money balance is short; a total amount of a commodity for which purchase has been registered; a first prompt configured to prompt a user to select charging electronic money before checkout; and a second prompt configured to prompt a user to select not charging electronic money before checkout.”
Examiner’s Response:  The examiner notes these arguments are moot in view of new grounds of rejection.  However, the examiner does note that Gotanda teaches concepts of wherein the at least one processor is configured to: cause a charge ... screen to be displayed, the charge ... screen including:  a notification message that an electronic money balance is short (Gotanda , FIG. 15) and  a total amount of a commodity for which purchase has been registered (Gotanda , FIG. 15).  The examiner notes newly found reference of Saito further teaches features of the newly added limitations and thus the newly recites combination of Kitlyar in view of Gotanda and Saito disclose the aforementioned limitations.  Similar rationale applies to Claims 8, 11, 12, and 14.  

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-14 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites acquiring a balance of electronic money, calculating/correlating between the balance and price, and receiving/selecting payment of the balance of electronic money which is an abstract idea.
More specifically, Claim 1, and similar Claim 8, 11, 12, and 14 recite:
A store system comprising: 

acquire a balance of electronic money; 
calculate a price when a purchased commodity is registered; 
correlate charge instruction information of the electronic money with a mobile terminal and store the charge instruction information when a predetermined condition exists between the balance of the electronic money and the price, wherein the change instruction information includes a charge notification indicating whether or not a charge is to be performed;
receive a payment instruction

select, 

cause a charge selection 
a notification message that an electronic money balance is short; 
a total amount of a commodity for which purchase has been registered;
a first 
 a second 
The examiner respectfully notes that the limitations noted above, other than the recitation of “at least one processor” and ‘communication’ with a “mobile terminal” and “screen to be displayed” fall under Certain Methods of Human activity as the claims recite commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations).  The examiner notes these limitations fall under sales activities or behaviors but for the recitation of generic computer components. Accordingly, the claim recites an abstract idea. 
This judicial exception is not integrated into a practical application. In particular, the claim only recites use of a processor and ‘receiving’ from a mobile terminal and further a “screen 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using a processor and ‘receiving’ from a mobile terminal and further a “screen to be displayed” to perform the steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.   Further, the examiner cites to King (US 8,849,706 B2) that notes use of a portable scanner/kiosk (i.e., mobile device/processor) for receiving information, see col. 2, lines 9-25.  Further, Gerken, III et al. (US 7,403,907 B1) teaches GUIs screens that display transaction details, see col. 1, lines 18-31.  Both King and Gerkin thus disclose the a mobile terminal, “checkout machine” w/ GUI are well‐understood, routine, and conventional activity/functions.   
Therefore the claim(s) are not patent eligible.
Further dependent Claim(s) 2-7, 9-10, and 13 recite limitations that further define the similar abstract idea(s) as noted in Claim(s) 1, 8, 11, 12, and/or 14.  Therefore, they are considered patent ineligible for the reasons given above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kitlyar (US 2014/0164175 A1) in view of Gotanda (US 2016/0232506 A1)  and Saito et al. (JP2015026125A), as evidenced by the Abstract and Machine Translation of the Description by Espacenet/EPO.

Regarding Claim 1, and similarly Claim 8 and Claim 12;
Kitlyar teaches a store system (Abstract and [0028] -  the bank/transaction processor ... can be integrated with store catalog ..., such that the store catalog ... can communicate transaction terms directly with bank/transaction processor and personal shopping device ... can strictly communicate with the store) comprising: 
at least one processor (FIG. 10), the at least one processor configured to: 
acquire a balance of electronic money ([0027] - In one example, the shopper can authorize personal shopping device 101 to place a specified amount on hold and [0034] - In another example, a current available funds amount can establish a transaction limit for a debit account. In another example, the transaction limit can be established by the shopper authorizing a financial institution or other payment processor to place a hold of funds, for a specified amount, on the payment account. The payment account receiving the hold can be a credit account, debit account, checking account and routing information, electronic wallet payments, store credit account, etc); 
calculate a price when a purchased commodity is registered (FIG. 1 – Selected products moved to shopping cart list and [0029]-[0030] - At 160, products selected at 150 can be moved to a shopping cart list. ... In addition, as the shopping list is dynamically updated, the shopper can be informed via personal shopping device 101 of the subtotal of items in the cart, or whether a specific product is actually on the shopping cart list); 
correlate charge instruction information of the electronic money with a mobile terminal and store the charge instruction information when a predetermined condition exists between the balance of the electronic money and the price (Abstract, FIG. 1 – Selected products moved to shopping cart list and [0007] -  transaction limit can be determined based on the payment preference data. and [0029]-[0030] - At 160, products selected at 150 can be moved to a shopping cart list. ... In addition, as the shopping list is dynamically updated, the shopper can be informed via personal shopping device 101 of the subtotal of items in the cart, or whether a specific product is actually on the shopping cart list and [0034] - In another example, a current available funds amount can establish a transaction limit for a debit account. In another example, the transaction limit can be established by the shopper authorizing a financial institution or other payment processor to place a hold of funds, for a specified amount, on the payment account. The payment account receiving the hold can be a credit account, debit account, checking account and routing information, electronic wallet payments, store credit account, etc. and [0036] - Display component 240 can facilitate presentation of the set of shopping cart items and the transaction limit. For example, a list of current items in the cart can be displayed along with the transaction limit), wherein the charge instruction information includes a charge notification indicating wheater or not a charge can be performed ([0039] - As products are added to the shopping cart, the customer can be alerted regarding the reaching of the transaction limit. The device can also give suggestions to the customers of items to be removed from the shopping cart to stay within the transaction limit);
receive a payment instruction from the mobile terminal ([0031] - At 170, the shopper using personal shopping device 101 can process the transaction, using just personal shopping device 101); and 
...receiving the payment instruction from the mobile terminal not correlated with the charge instruction information, a payment ... for receiving an input of data concerning payment ([0031] - At 170, the shopper using personal shopping device 101 can process the transaction, using just personal shopping device 101), and 
... receiving the payment instruction from the mobile terminal correlated with the charge instruction information, a charge ... for receiving an input relating to charging of the electronic money ([0031] - In one example, a shopper that has previously established a hold of funds on their selected method of payment does need to further present the method of payment and the transaction can be processed if within the transaction limit, e.g., the amount of funds on hold).
Kitlyar fails to explicitly disclose:
...wherein [the] charge instruction information ... indicating whether or not a charge is to be performed. 

select, when receiving the payment instruction from the mobile terminal correlated with the charge instruction information, a charge mode for receiving an input relating to charging of the electronic money;
wherein the at least one processor is configured to: 
cause a charge selection screen to be displayed, the charge selection screen including: 
a notification message that an electronic money balance is short; 
a total amount of a commodity for which purchase has been registered;
a first prompt configured to prompt a user to select charging electronic money before checkout; and
 a second prompt configured to prompt a user to select not charging electronic money before checkout.
However, in an analogous art, Gotanda teaches:
select, when receiving the payment instruction from the mobile terminal not correlated with the charge instruction information, a payment mode for receiving an input of data concerning payment (Gotanda, FIG. 10 and FIG. 11 – Please Select Payment Mode and [0004] and [0043]), and 
select, when receiving the payment instruction from the mobile terminal correlated with the charge instruction information, a charge mode for receiving an input relating to charging of the electronic money (Gotanda, FIG. 10 and FIG. 11 – Please Select Payment Mode and [0004] and [0043]);

cause a charge ... screen to be displayed, the charge ... screen including: 
a notification message that an electronic money balance is short (Gotanda , FIG. 15) and
 a total amount of a commodity for which purchase has been registered (Gotanda , FIG. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gotanda  to the payment instruction of Kitlyar to include the ability to select, when receiving the payment instruction from the mobile terminal not correlated with the charge instruction information, a payment mode for receiving an input of data concerning payment, and select, when receiving the payment instruction from the mobile terminal correlated with the charge instruction information, a charge mode for receiving an input relating to charging of the electronic money, wherein the at least one processor is configured to: cause a charge ... screen to be displayed, the charge ... screen including:  a notification message that an electronic money balance is short, and a total amount of a commodity for which purchase has been registered
One would have been motivated to combine the teachings of Gotanda  to Kitlyar to do so as it provides / allows a customer to confirm settlement to settle transactions with cash or electronic money (Gotanda, [0117]) and further operational guidance displayed to instruct a customer who operates the settlement apparatus (Gotanda, [0116] and [0123] and [0166]). 
Further, in an analogous art, Saito teaches concepts of 
...wherein [the] charge instruction information includes ... indicating whether or not a charge is to be performed (Saito, [0040] - Step S14: Next, the CPU 101 determines whether the electronic money key has been pressed according to the operation of the store clerk. If the electronic money key is pressed, the process proceeds to step S22. If the electronic money key is not pressed, the process proceeds to step S16. Step S16: The CPU 101 determines whether the total key has been pressed according to the operation of the store clerk. If the total key is pressed, the process proceeds to step S18. If the total key is not pressed, the process returns to step S14).
wherein the at least one processor is configured to: 
cause a charge selection screen to be displayed (Saito, [0044] – error screen), the charge selection screen including: 
a notification message that an electronic money balance is short (Saito, [0044] – error screen... insufficient) 
a first prompt configured to prompt a user to select charging electronic money before checkout (Saito, [0045] - Step S30: The clerk display part 105 and the customer display part 106 receive an input of a payment method of the purchase price from the customer or the clerk. Thereafter, the process proceeds to step S32. Step S32: The CPU 101 determines whether or not an instruction to deposit money to the electronic money card has been input. Specifically, the CPU 101 determines whether the "charge" button displayed on the error screen is pressed and [0046] - Thereafter, the clerk asks the customer the designated amount to be deposited on the electronic money card, and operates the operation unit 107 to input the designated amount to the registration / settlement device 100. The CPU 101 deposits the input amount to the electronic money card. For example, the CPU 101 performs payment by storing, in the electronic money card, amount information obtained by adding the designated amount to the remaining amount. Then, the CPU 101 stores, in the electronic money card, amount information obtained by subtracting the purchase amount from the remaining amount of the electronic money card after payment and [0047] – specified amount information and [0050])
 a second prompt configured to prompt a user to select not charging electronic money before checkout (Saito, [0044] – “cancel” button and [0045] – If the instruction to deposit is not input, the process proceeds to step s40 and [0047] - If an instruction to use the remaining amount is not input, the process proceeds to step S18 and [0041]-[0042] - Thereafter, the process proceeds to step S20 The CPU 101 associates and stores transaction information and a transaction number in the log file of the RAM 103, and transmits the transaction information and the transaction number to the settlement device 200 for settlement via the communication unit 108 and [0050] – does not include the specified amount information and [0053]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito to the payment instruction and selection and short of Kitlyar and Gotanda to include...wherein [the] charge instruction information includes ... indicating whether or not a charge is to be performed; wherein the at least one processor is configured to: cause a charge selection screen to be displayed ([0044] – error screen), the charge selection screen including: a notification message that an electronic money balance is short; a first prompt configured to prompt a user to select charging electronic money before checkout; a second prompt configured to prompt a user to select not charging electronic money before checkout a second prompt configured to prompt a user to select not charging electronic money before checkout.
(Saito, [0005]).

Regarding Claim 2;
Kitlyar in view of Gotanda and Saito disclose the system to Claim 1.
Kitlyar further discloses wherein the at least one processor is further configured to, when the price exceeds the balance of the electronic money, correlate the charge instruction information of the electronic money with the mobile terminal and store the charge instruction information ([0036] - Display component 240 can facilitate presentation of the set of shopping cart items and the transaction limit. For example, a list of current items in the cart can be displayed along with the transaction limit and [0038] and [0039] -  Referring now to FIG. 5, there is illustrated an example personal shopping device including a budget component. Budget component 510 can generate a set of budget lists based on the subtotal, the transaction limit, and the shopping item data wherein a budget list in the set of budget lists includes a subset of items from the set of items. For example, a budget list can be a set of items that if removed from the shopping cart allow the user to be within his or her transaction limit. In another example, the budget list can be a list of items that if stay in the cart are within the user's transaction limit. It can be appreciated that multiple versions of the lists can be generated. For example, if the transaction limit has been reached with 15 products in the shopping cart, their might be many different combinations or subsets of the products that are within the transaction limit. In another example, if the transaction limit has been reached with 60 items in the shopping cart, there might be many different combinations or subsets of the products that are within the cart that could be removed to stay under the transaction limit).
Gotanda additionally teaches wherein the at least one processor is further configured to, when the price exceeds the balance of the electronic money, correlate the charge instruction information of the electronic money with the mobile terminal and store the charge instruction information (FIG. 13 – Display Shortage Amount and [0004] and [0043] - write).
Similar rationale and motivation is noted for the combination of Gotanda to Kitlyar in view of Gotanda and Saito, as per Claim 1 above.

Regarding Claim 3 and similarly Claim 13;
Kitlyar in view of Gotanda and Saito disclose the system to Claim 1.
Kitlyar further discloses wherein the at least one processor is further configured to, when a difference obtained by subtracting the price from the balance of the electronic money is equal to or less than a set amount, correlate the charge instruction information of the electronic money with the mobile terminal and store the charge instruction information ([0036] - Display component 240 can facilitate presentation of the set of shopping cart items and the transaction limit. For example, a list of current items in the cart can be displayed along with the transaction limit)
Gotanda additionally teaches wherein the at least one processor is further configured to, when a difference obtained by subtracting the price from the balance of the electronic money is equal to or less than a set amount, correlate the charge instruction information of the electronic money with the mobile terminal and store the charge instruction information (FIG. 13 – Shortage No and [0004] and [0043] - write).


Regarding Claim 4, and similarly Claim 9;
Kitlyar in view of Gotanda and Saito disclose the system to Claim 1.
Kitlyar further discloses wherein the mobile terminal includes at least one of a smart phone or a tablet ([0024] – a tablet or a smart phone)

Regarding Claim 5;
Kitlyar in view of Gotanda and Saito disclose the system to Claim 1.
Kitlyar further comprising an information processing device, wherein the information processing device is configured to perform the acquiring, calculating, correlating and storing (FIG. 1 – Selected products Moved to Shopping Cart (i.e., acquiring, see [0029] – scanned, calculating, see [0030], subtotal, correlating, see [0030] - shopping cart list and [0036] - and [0036] - Display component 240 can facilitate presentation of the set of shopping cart items and the transaction limit. For example, a list of current items in the cart can be displayed along with the transaction limit and storing, see [0030] – shopping cart list and [0028] -  the bank/transaction processor ... can be integrated with store catalog ..., such that the store catalog ... can communicate transaction terms directly with bank/transaction processor and personal shopping device ... can strictly communicate with the store).

Regarding Claim 6;
Kitlyar in view of Gotanda and Saito disclose the system to Claim 1.
(FIG. 11 and [0110]-[0111] and [0116]).
Further, it would have been obvious to one of ordinary still in the art to include in the store system of Kitlyar the ability to use a checkout machine as the devices for selecting as taught by Gotanda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did
separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 7;
Kitlyar in view of Gotanda and Saito disclose the system to Claim 1.
Gotanda further teaches comprising a checkout machine, wherein the checkout machine includes a display (FIG. 11 and [0110]-[0111] and [0116]).
Further, it would have been obvious to one of ordinary still in the art to include in the store system of Kitlyar the ability to use a checkout machine as taught by Gotanda since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. 

Regarding Claim 10;
Kitlyar in view of Gotanda and Saito disclose the machine to Claim 9.
Kitlyar further teaches wherein the mobile terminal comprises a display ([0024] and [0053]).
Regarding Claim 11, and similarly Claim 14;
Kitlyar teaches an information processing device comprising at least one processor confuted to (Abstract and [0028] -  the bank/transaction processor ... can be integrated with store catalog ..., such that the store catalog ... can communicate transaction terms directly with bank/transaction processor and personal shopping device ... can strictly communicate with the store) comprising: 
acquire a balance of electronic money ([0027] - In one example, the shopper can authorize personal shopping device 101 to place a specified amount on hold and [0034] - In another example, a current available funds amount can establish a transaction limit for a debit account. In another example, the transaction limit can be established by the shopper authorizing a financial institution or other payment processor to place a hold of funds, for a specified amount, on the payment account. The payment account receiving the hold can be a credit account, debit account, checking account and routing information, electronic wallet payments, store credit account, etc); 
calculate a price when a purchased commodity is registered (FIG. 1 – Selected products moved to shopping cart list and [0029]-[0030] - At 160, products selected at 150 can be moved to a shopping cart list. ... In addition, as the shopping list is dynamically updated, the shopper can be informed via personal shopping device 101 of the subtotal of items in the cart, or whether a specific product is actually on the shopping cart list); 
correlate charge instruction information of the electronic money with a mobile terminal and store the charge instruction information when a predetermined condition exists between the balance of the electronic money and the price (FIG. 1 – Selected products moved to shopping cart list and [0029]-[0030] - At 160, products selected at 150 can be moved to a shopping cart list. ... In addition, as the shopping list is dynamically updated, the shopper can be informed via personal shopping device 101 of the subtotal of items in the cart, or whether a specific product is actually on the shopping cart list and [0034] - In another example, a current available funds amount can establish a transaction limit for a debit account. In another example, the transaction limit can be established by the shopper authorizing a financial institution or other payment processor to place a hold of funds, for a specified amount, on the payment account. The payment account receiving the hold can be a credit account, debit account, checking account and routing information, electronic wallet payments, store credit account, etc. and [0036] - Display component 240 can facilitate presentation of the set of shopping cart items and the transaction limit. For example, a list of current items in the cart can be displayed along with the transaction limit), wherein the charge instruction information includes a charge notification indicating wheater or not a charge can be performed ([0039] - As products are added to the shopping cart, the customer can be alerted regarding the reaching of the transaction limit. The device can also give suggestions to the customers of items to be removed from the shopping cart to stay within the transaction limit);
Kitlyar fails to explicitly disclose:
...wherein [the] charge instruction information ... indicating whether or not a charge is to be performed. 
wherein the at least one processor is configured to: 
cause a charge selection screen to be displayed, the charge selection screen including: 
a notification message that an electronic money balance is short; 
a total amount of a commodity for which purchase has been registered;

 a second prompt configured to prompt a user to select not charging electronic money before checkout.
However, in an analogous art, Gotanda teaches:
wherein the at least one processor is configured to: 
cause a charge ... screen to be displayed, the charge ... screen including: 
a notification message that an electronic money balance is short (Gotanda , FIG. 15) and
 a total amount of a commodity for which purchase has been registered (Gotanda , FIG. 15).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Gotanda  to the payment instruction of Kitlyar to include the ability to select, when receiving the payment instruction from the mobile terminal not correlated with the charge instruction information, a payment mode for receiving an input of data concerning payment, and select, when receiving the payment instruction from the mobile terminal correlated with the charge instruction information, a charge mode for receiving an input relating to charging of the electronic money.
One would have been motivated to combine the teachings of Gotanda  to Kitlyar to do so as it provides / allows a customer to confirm settlement to settle transactions with cash or electronic money (Gotanda, [0117]) and further operational guidance displayed to instruct a customer who operates the settlement apparatus (Gotanda, [0116] and [0123] and [0166]). 
Further, in an analogous art, Saito teaches concepts of 
(Saito, [0040] - Step S14: Next, the CPU 101 determines whether the electronic money key has been pressed according to the operation of the store clerk. If the electronic money key is pressed, the process proceeds to step S22. If the electronic money key is not pressed, the process proceeds to step S16. Step S16: The CPU 101 determines whether the total key has been pressed according to the operation of the store clerk. If the total key is pressed, the process proceeds to step S18. If the total key is not pressed, the process returns to step S14).
wherein the at least one processor is configured to: 
cause a charge selection screen to be displayed (Saito, [0044] – error screen), the charge selection screen including: 
a notification message that an electronic money balance is short (Saito, [0044] – error screen... insufficient) 
a first prompt configured to prompt a user to select charging electronic money before checkout (Saito, [0045] - Step S30: The clerk display part 105 and the customer display part 106 receive an input of a payment method of the purchase price from the customer or the clerk. Thereafter, the process proceeds to step S32. Step S32: The CPU 101 determines whether or not an instruction to deposit money to the electronic money card has been input. Specifically, the CPU 101 determines whether the "charge" button displayed on the error screen is pressed and [0046] - Thereafter, the clerk asks the customer the designated amount to be deposited on the electronic money card, and operates the operation unit 107 to input the designated amount to the registration / settlement device 100. The CPU 101 deposits the input amount to the electronic money card. For example, the CPU 101 performs payment by storing, in the electronic money card, amount information obtained by adding the designated amount to the remaining amount. Then, the CPU 101 stores, in the electronic money card, amount information obtained by subtracting the purchase amount from the remaining amount of the electronic money card after payment and [0047] – specified amount information and [0050])
 a second prompt configured to prompt a user to select not charging electronic money before checkout (Saito, [0044] – “cancel” button and [0045] – If the instruction to deposit is not input, the process proceeds to step s40 and [0047] - If an instruction to use the remaining amount is not input, the process proceeds to step S18 and [0041]-[0042] - Thereafter, the process proceeds to step S20 The CPU 101 associates and stores transaction information and a transaction number in the log file of the RAM 103, and transmits the transaction information and the transaction number to the settlement device 200 for settlement via the communication unit 108 and [0050] – does not include the specified amount information and [0053]-[0055]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Saito to the correlation and short of Kitlyar and Gotanda  to include...wherein [the] charge instruction information includes ... indicating whether or not a charge is to be performed; wherein the at least one processor is configured to: cause a charge selection screen to be displayed ([0044] – error screen), the charge selection screen including: a notification message that an electronic money balance is short; a first prompt configured to prompt a user to select charging electronic money before checkout; a second prompt configured to prompt a user to select not charging 
One would have been motivated to combine the teachings of Saito to Kitlyar and Gotanda to do so as it provides / allows a customer to quickly perform settlement even when the remaining amount is insufficient (Saito, [0005]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASFAND M SHEIKH whose telephone number is (571)272-1466. The examiner can normally be reached M-F: 9a-5:30p (MDT).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) M Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ASFAND M SHEIKH/            Primary Examiner, Art Unit 3627